Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton reports nine percent increase in reserves and normal course issuer bid CALGARY, March 19 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce reserves for the year ended December 31, During 2007 Compton achieved solid proved plus probable reserve additions at competitive finding and development costs. We successfully completed our 322 well drilling program, replacing 192% of our 2007 production at an all-in Finding, Development, and Acquisition cost ("FD&A") of $9.98/boe, excluding change in future capital, and $12.89/boe, including change in future capital. "Compton's 2007 proved plus probable reserves grew by nine percent and are now valued in excess of $3.4 billion dollars, using a discount rate of eight percent," said Ernie Sapieha, President & CEO. "We added 2.3 million boe proved and 22 million boe proved plus probable reserves, after production and asset sales and including acquisitions, for total proved plus probable reserves of 271 million boe as at December 31, 2007. This number equates to 2.10 boe per common share outstanding, versus 1.93 boe last year, also an increase of nine percent." Consistent with the Company's strategy of redeploying capital from non-core assets into its focus areas of operations, the Company closed a number of property divestments and strategic acquisitions during the year.
